 In the Matter of A. M.SISKIN AND GARRISON SISKIN, DOING BUSINESSAS R.H.SIS1uN&SONSandSTEEL WORKERS ORGANIZING COMMIT-TEE (C. I.0.)Case No. R-3774.-Decided May 02,1942Jurisdiction:scrap metal industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord petitioner recognition until certifiedby theBoard; eligibilitydeterminedby payrollperiod requestedby parties;election necessary.Unit Appropriate for Collective Bargaining:all employees of the Company,excluding supervisory and clerical employees.Mr. Charles A. Noone,of Chattanooga, Tenn., for the Company.Mr. 0. S. Baxter,of Chattanooga, Tenn., for the Union.Mr. H. G. Moorhead, Jr.,of counsel to the Board.IDECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon petition duly filed by Steel Workers Organizing Committee'(C. I. 0.), herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofA. M. Siskin and Garrison Siskin, doing business as R. H. Siskin &Sons,Chattanooga, Tennessee, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice, before Alexander E. Wilson, Jr., Trial Examiner.Said hearing was held at Chattanooga, Tennessee, on April 27, 1942.The Company and the Union appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, aril 'to introduce' evidence bearing on the issues.TheTrial Examiner's rulings, made at the hearing, are free from pre-judicial error and are hereby affirmed.The Company has filed abrief which the Board has considered.1The name appears incorrectly in the Order Directing Investigation and Bearing andin the Order Designating Trial Examiner.The parties have stipulatedthat the nameshould be corrected upon amendmentto the record,and the corrections have been effected.41 N. L.R. B., No. 39.187 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OFFACTI.THE BUSINESS OF THE COMPANYA. M. Siskin and Garrison Siskin, doing business as R. H. Siskin& Sons, is a partnership engaged in the business of purchasing,sorting, preparing, and selling scrap metal. In 1941 the Companypurchased scrap metal valued at $900,000, and of the amount pur-chased an amount valued at $700,000 was shipped to the CompanyatChattanooga, Tennessee, from points outside the State of Ten-nessee.During the same period the Company made sales in excess of$1,000,000, and 50 percent of the metal sold was shipped to pointsoutside the State of Tennessee.The- sales,made,by; the Company aresubject to allocation and to priority rating by national war produc-tion authorities.The Company admits that it is engaged in com-merce within the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDSteelWorkers Organizing Committee is a labor organization affili-ated with the Congress of Industrial Organizations, admitting to-membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATION.On or about-April 1, 1942, the Company refused,to recognize theUnion as the bargaining agent of its employees until such time as theUnion might be certified by the Board.-A.statement-made by the Trial, Examiner: .during the-course of thehearing indicates that the Union represents a -substantial number ofemployees in the unit herein found appropriate.2Counsel for theCompany objected to the proof contending that the Union did notactually represent that number of employees.We have heretoforeaffirmed the Trial Examiner's overruling of his objection 3I-2 The Trial Examiner stated that a Company pay roll dated April 7,1942, listed thenames of 39 employees in the unit proposed,and that he checked union applicationcards against this pay roll and found that 20 of such cards bore the apparently originaland valid signatures of different employees whose names appeared on this pay roll.Healso stated that "several"of these cards had not been signed by the employee namedthereon : that such cards were marked with a cross,themark of the employee, andwere witnessed by the union organizer.The 20 cards checking with the pay roll weredated in the following months : in 1941-November,8 cards ; December,6 cards;- in1942-January,February,and April,'Counsel for the- Company also objected to two rulings, limiting him tin attempts toprove-that,the Union did not represent-a= substantialinumber-of employees.,The, TrialExaminer ruled that the union organizer could not be cross-examined with respect tothe number which the Union represented in fact and in good faith.He also ruled thatcounsel for the Company could not call to the stand all the employees of the Com- R.H. SISKIN ' & SONS189We find that a question affecting commerce has, arisen concerningrepresentation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNIT ,We find,, in accordance with the contention of the Union, which theCompany does not oppose, that all ,employees of the Company, ex-cluding supervisory and clerical, employees, constitute a unit appro.priate for the purposes-9f collective bargaining within the meaning,of Section 9 (b) of the 'Act.V. THE DETERMINATION OF 13EI'RESENTATIVESThe parties joined in a request :that, if the -Board should order anelection, eligibility to vote should be determined by reference to apay roll -of 'the 'Company dated' April 7, 1942. In accordance withthe request we shall direct-that the employees of the Company eli-gible to vote in the election shall be those in the appropriate unitwho were employed during'said April 7, 1942, pay-roll period, subjectto the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with A. M. Siskin andGarrison Siskin, doing business-as R. H. Siskin & Sons, an electionpany for the purpose of eliciting testimony as to whether or not each one desired theunion representationCounsel has filed a brief to support his contention that theseiulings constitute prejudicial error.Ilehas cited cases wherein the petitioning unionSought certification upon the record.Matter of Cayuga Linen&Cotton MillsandTextileWorkers Organizing Committee,11 N L R B.1;Matter of The Gates Rubber CompanyandDenver Printing Pressmen(Etc.)Union,8 N L. R B 303; see alsoMatter ofWilmington Transportation CompanyandInland Boatmen'sUnion,4NL.R B 750Such cases are to be distinguished from cases wherein an election,and not certificationupon the record,issoughtWhen the proceeding contemplates an election,a showingof substantial representation is made only to advise the Board that holding an electionwould not be a vain procedureMatter of Hill Stores IncandInternational Longshore-men's and Warehousemen'sUnion,39 N L R'B. 874 If unions were forced to re-veal their membership,unfair labor practices by employers might follow,and there-fore the Board does not require that a union which seeks an election by secret ballot mustdisclose to the employer which of its employees have authorized the union to representthem.Matter of Samson Tire and'.Rubber CotporationandUnited'Rubber Workers ofAmerica, 2 NL R. B 148, 156 We have for these reasons affirmed the rulings towhich the Company's brief is directed. 190DECISIONSOF NAT10NALLABOR RELATIONS BOARDby secret ballot shall be conducted as early as possible, but not-laterthan thirty (30) days from the date of this Direction, under thedirection arid supervision of the, Regional Director for the TenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of-said Rules andRegulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodterminating April 7, 1942, including any, such employees who -did notwork-during said pay-roll period because they-were,41 or on vacation'or in the active military service or training of the United States, ortemporarily laid off, but excluding any who have since quit or beendischarged for cause, to determine whether .or not they desire to berepresented by SteelWorkers Organizing Committee (C. I. 0.)for the-purposes bf collective bargaining:'Mx. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.